Title: From Alexander Hamilton to John Lamb, [20 November 1791]
From: Hamilton, Alexander
To: Lamb, John



[Philadelphia, November 20, 1791]
Dear Sir

Your private letter of the 11th. instant duly came to hand. The inquiry concerning Mr. Rhinelander’s case has been officially answered.
The apples you mention are not yet received, but all the other articles you have been so obliging as to forward have been received; and Mrs. Hamilton joins me in acknowlegements for them. She also desires her compliments to Mrs. Lamb. These marks of friendly attention are particularly acceptable. I only fear they may occasion you some trouble.
Yrs. with great rest

A Hamilton
Phil Nov 20. 1791

